Citation Nr: 0913502	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether death pension benefits were correctly adjusted, 
effective February 1, 2005, and March 1, 2005, based on 
excessive income.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1945 to July 
1947.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 administrative 
decision, which adjusted the appellant's entitlement to VA 
death pension benefits to $158, as of February 1, 2005, and 
stopped the appellant's receipt of VA death pension benefits 
completely, effective March 1, 2005.

The Board notes that the appellant indicated on her January 
2008 VA Form 9, Appeal to Board of Veterans' Appeals, that 
she wanted a hearing before a member of the Board.  The 
appellant was scheduled for such a hearing on October 29, 
2008.  The appellant was informed in an October 13, 2008 
letter of the scheduled hearing and of the fact that failure 
to appear for the scheduled hearing without showing good 
cause would be considered a withdrawal of the request for a 
hearing.  The appellant did not report for this hearing and 
has offered no good cause for her failure to report.  
Additionally, she has not requested that this hearing be 
rescheduled.  As such, the Board will proceed to the merits 
of the claim.  

The issue certified for appeal to the Board is the propriety 
of the RO's decision to reduce the appellant's VA pension 
benefits as a consequence of her receipt of SSA benefits.  As 
will be discussed below, however, at the same time that the 
RO advised the appellant that her income in 2005 was too high 
to receive pension benefits, she was also advised in a 
separate November 2006 letter of the specific overpayment 
that had resulted, and of her right to either dispute that 
amount or seek a waiver of recovery of the overpayment.  
Shortly thereafter, in December 2006, the appellant submitted 
a letter in which she appeared to be requesting at least a 
partial waiver of recovery of that overpayment.  As this 
letter was received within one month of the November 2006 
letter, the Board believes that it constitutes a timely 
request for a waiver.  To date this matter has not been 
considered by the RO, and there is no indication that 
recovery of her overpayment has, in fact, been waived.  
Therefore, the matter of entitlement to a waiver of recovery 
of the overpayment of VA pension benefits is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  Effective December 1, 2004, the maximum allowable income 
for a surviving spouse with no dependents was $6,814.

2.  In January 2005, the appellant began receiving $409 per 
month from the Social Security Administration (SSA).  In 
February 2005, the appellant received a payment of $409 and 
an additional payment of $28,100.60 from SSA.


CONCLUSION OF LAW

The appellant's death pension benefits were correctly 
adjusted, effective February 1, 2005, and March 1, 2005, 
based on excessive income.  38 U.S.C.A. §§ 1521, 5107 (West 
2006); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, as will be explained 
fully below, in the present case there is no legal basis upon 
which this benefit may be awarded.  As such, the appellant's 
claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The provisions of VCAA have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2008).  An appellant is entitled to these benefits 
if the Veteran served on active duty for 90 consecutive days 
or more, part of which was during a period of war; or, if the 
Veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541 (West 2002).  In computing the necessary 
active service, broken periods of service may be aggregated 
to total 90 days during one or more periods of war.  38 
C.F.R. § 3.16 (2008).

A surviving spouse who meets these requirements will be paid 
the maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 
(2008).  In determining income for this purpose, payments of 
any kind from any source, including salary, retirement or 
annuity payments, or similar income, which has been waived, 
are counted as income during the 12-month annualization 
period in which received unless specifically excluded.  38 
U.S.C.A. § 1503 (West 2002); 38 C.F.R. § 3.271 (2008).  
Exclusions from income include the expenses of the Veteran's 
last illness and burial and for the Veteran's just debts, 
debts not incurred to secure real or personal property, if 
paid by the appellant.  38 C.F.R. § 3.272(h) (2008).  Such 
expenses may be deducted only for the 12- month annualization 
period in which they were paid.  38 C.F.R. § 3.272(h) (2008).  
Exclusions from income do not include Social Security 
disability benefits.  38 C.F.R. § 3.272 (2008).  Such income 
is therefore included as countable income.  Medical expenses 
in excess of five percent of the maximum income rate 
allowable, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period, to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2008).

The annual income of the surviving spouse includes her income 
and the annual income of each child of the Veteran in the 
custody of the surviving spouse to the extent that the 
child's income is reasonably available to or for the 
surviving spouse, unless in the judgment of VA, to do so 
would work a hardship on the surviving spouse.  There is a 
rebuttable presumption that all of such a child's income is 
available to or for the surviving spouse.  38 C.F.R. § 3.23 
(d)(5) (West 2002).  

In June 1996, the appellant was awarded VA pension benefits, 
effective August 1994.  In the notice letter, she was advised 
that her rate of VA pension depends on her total family 
income, and that she must notify VA immediately if income is 
received from any source other than those listed above.  At 
that time, the appellant was not known to be in receipt of 
any benefits from SSA.

In July 2006, the RO advised the appellant that it had 
received information from SSA indicating that she had been 
receiving benefits from that agency since 2001.  This letter 
contained information detailing the amount of benefits 
received between 2001 and 2006.  The appellant was advised 
that the receipt of these benefits would result in a 
reduction of her VA pension benefits, effective 2001, and 
that she must provide information as to any retroactive 
payments she had received from SSA.  She was also advised 
that she could provide any medical expenses she had paid 
during that time, and that such information could reduce her 
countable income.  She was also told that the reduction of 
her VA pension benefits could result in an overpayment of 
benefits, and that she would be notified separately of the 
amount of overpayment.

The appellant subsequently provided additional documents from 
SSA reflecting the amount of payments she had received from 
that agency.  Thereafter, in November 2006, the RO advised 
the appellant that it had amended its proposed reduction of 
her VA pension benefits.  She was advised that the evidence 
reflected that the she began receiving a monthly payment of 
$409 in January 2005.  In February 2005, the appellant 
received a retroactive payment of $28,100.60 in addition to 
the monthly payment of $409.  As a consequence, her VA death 
pension benefits were altered to $158, effective February 1, 
2005, and stopped completely, effective March 1, 2005.  She 
was also told that VA must receive information before January 
1, 2007, showing that her income was under the pension limit 
of $6,418 in order to protect her entitlement to increased 
pension and/or to restore her benefits from March 1, 2005.

In November 2006, the RO sent separate notice to the 
appellant that her receipt of SSA benefits had resulted in an 
overpayment of VA pension benefits in the amount of 
$12,031.00.  She was advised that she could dispute that debt 
or request waiver of recovery of the overpayment.

The appellant subsequently expressed disagreement with the 
RO's decision to terminate her VA pension benefits due to 
excessive income.  She did not disagree with the fact that 
she had been receiving SSA benefits, but, instead, appeared 
to argue that it was unfair for VA in November 2006 to reduce 
her pension benefits retroactively to February 2005 based on 
information she believed it had received over a year before.

As explained in the Introduction, the Board's decision 
concerns the propriety of the RO's decision to reduce the 
appellant's VA pension benefits as of February 2005 as a 
consequence of her receipt of SSA benefits.  Although she 
also appears to have sought a waiver of recovery of her 
overpayment, this matter has not been considered by the 
agency of original jurisdiction, and the Board lacks 
jurisdiction to consider it.  That matter has been referred 
to the RO for appropriate consideration.

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521 (West 2002).  
The rates of improved pension benefits are published in 
tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21 (2008).  The maximum annual 
pension rate is adjusted from year to year.  The maximum 
allowable rate for a surviving spouse with no dependents was 
$6,814, effective December 1, 2004; $7,094, effective 
December 1, 2005; $7,329, effective December 1, 2006; $7,498, 
effective December 1, 2007; and $7,933, effective December 1, 
2008.  See M21-1, part I, Appendix B.

With regards to the January 2005 payment of $409 per month, 
the Board notes that the $6,814 statutory limit for 2005 
equates to $567 per month.  As noted above, a surviving 
spouse who meets the requirements for establishing 
entitlement to death pension benefits will be paid the 
maximum rate of death pension, reduced by the amount of 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 
(2008).   Subtracting the appellant's January 2005 payment of 
$409 from $567 affords the appellant a payment of $158 per 
month.  As such, the adjusted payment of $158 for the month 
of February 2005 is correct.  

With regards to the February 2005 payments of $409 and 
$28,100.60, the total of these payments clearly exceeds the 
$6,814 statutory limit for 2005.  Although the appellant has 
disagreed with the RO's decision to reduce her benefits based 
on excessive income, she has never disputed the RO's findings 
as to the amount of benefits she received from SSA.  As such, 
the ceasing of payment of VA death pension benefits as of 
March 2005 is correct.  

The Board is very sympathetic to any financial hardships the 
appellant may have suffered as a result of the adjustment of 
her VA death pension benefits.  However, the Board is, 
nonetheless, bound by the laws enacted by Congress, the 
regulations of the Department, and the instructions of the 
Secretary.  38 U.S.C.A. § 7104(c) (West 2006).  The law 
passed by Congress specifically prohibits the payment of VA 
pension benefits to those whose countable income exceeds 
statutory limits.

The Board has considered the appellant's argument that VA was 
aware of her receipt of SSA benefits since they were first 
awarded, but took no action to reduce her pension benefits at 
that time.  However, this appears to not be correct, as the 
RO specifically informed her in the July 2006 letter that it 
had just been advised by SSA that she had been receiving 
benefits from that agency, and there is no documentation in 
the claims file suggesting that the RO was aware prior to 
that date.  Furthermore, even if the RO did know or should 
have known prior to July 2006 that the appellant was in 
receipt of SSA benefits, any fault on the part of the RO in 
creation of the debt would be a matter for consideration in 
regard to the request for waiver of recovery of the 
overpayment of VA benefits, and would not negate the fact 
that her income was in excess of the maximum annual pension 
rate as of March 2005.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where the law and not the evidence is dispositive, the claim 
should be denied due to the lack of entitlement under the 
law.  Due to the change in the appellant's income as a result 
of SSA payments in January and February of 2005, the 
appellant is not legally entitled to VA death pension 
benefits exceeding $158 for the month of February 2005 or 
pension benefits as of March 2005.  Thus, her claim must be 
denied.  

The Board does note, however, that any changes in her income 
thereafter should be reported to VA.  As explained by the RO 
in the November 2006 letter to the appellant, should the 
appellant's income have dropped below the countable income 
statutory limit at any time after 2005, she may be eligible 
for the reinstatement of VA death pension benefits.  


ORDER

Death pension benefits were correctly adjusted, effective 
February 1, 2005, and March 1, 2005., based on excessive 
income. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


